                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ICR/AFM/KCB                                        271 Cadman Plaza East
F. #2018R01047                                     Brooklyn, New York 11201



                                                   December 17, 2020


By Email and ECF

Samuel M. Braverman
Albert Y. Dayan
Kenneth J. Kaplan
Joel M. Stein
Geoffrey R. Kaiser
Todd D. Greenberg
John S. Wallenstein
Richard D. Willstatter

                Re:   United States v. Jack Cabasso, et al.
                      Criminal Docket No. 19-CR-582 (DRH)

Dear Counsel:

               The government has made available a further production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. As with the
government’s prior productions, this material can be obtained by contacting John Palermo at
DupeCoop at 973-895-1359. This production supplements the disclosures of Rule 16
discovery produced to individual defendants on January 14, 2020, and November 18, 2020,
and to all defendants on June 24, 2020, July 2, 2020, July 10, 2020, July 31, 2020, September
17, 2020, October 16, 2020, and November 24, 2020. The government renews its request for
reciprocal discovery from the defendants.

               Specifically, enclosed please find the following materials, which are subject to
the protective order entered in this case on May 29, 2020:
Records                            Bates Number

Anixter Corp.                      AVTESI_0003374423-AVTESI_0003374785

Atlantic CommTech Corp.            AVTESI_0003374786-AVTESI_0003383401

CarMax                             AVTESI_0003383402-AVTESI_0003383803

Hyatt                              AVTESI_0003742954-AVTESI_0003744360

Johnson Controls Federal           AVTESI_0003383806-AVTESI_0003383807;
Systems, Inc.                      AVTESI_0003744361-AVTESI_0003744546

Prager Metis CPAs                  AVTESI_0003383808-AVTESI_0003390602

Marnell Gaming, LLC                AVTESI_0003390603-AVTESI_0003390701

Orion Security Solutions           AVTESI_0003390702-AVTESI_0003427668

Security Hunter                    AVTESI_0003427669-AVTESI_0003721270

Stotler Yacht and Ship Co.         AVTESI_0003721271-AVTESI_0003721285

STP Nuclear Operating Co.          AVTESI_0003721286-AVTESI_0003721727

Tactical Intelligence              AVTESI_0003721729-AVTESI_0003722146

Tesla                              AVTESI_0003722147-AVTESI_0003722232

Torgersen                          AVTESI_0003722233-AVTESI_0003722268

Women’s Business Enterprise        AVTESI_0003722269-AVTESI_0003723694
National Council

Wichita Public Schools             AVTESI_0003723695-AVTESI_0003742953

             The data consists of load files containing native, text and TIFF files.




                                              2
               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:             /s/
                                                  Ian C. Richardson
                                                  Alexander Mindlin
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6299/6433/6279

Enclosures

cc:    Clerk of the Court (DRH) (by ECF) (without enclosures)




                                              3
